Citation Nr: 1728818	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  11-08 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel 







INTRODUCTION

The Veteran had active duty service from July 1982 to July 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board previously remanded this matter for additional development in August 2015 and September 2016. 


FINDINGS OF FACT

1.  Hearing loss was noted upon entrance in service.

2.  An audiogram during service noted threshold shifts.

3.  VA has not rebutted the presumption of aggravation of a hearing loss disability.


CONCLUSION OF LAW

The for service connection for hearing loss are met.  38 U.S.C.A. 
§§ 1131, 5107(b) (West 2016); 38 C.F.R. §§ 3.303, 3.306 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Analysis of Claim

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303 (b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Sensorineural hearing loss is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.309(a) and 38 C.F.R. 
§ 3.303(b) apply to the claim.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for sensorineural hearing loss may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).  This presumption is rebuttable by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d).

A veteran will be considered to have been in sound condition when examined, accepted and enrolled in service, except as to defects, infirmities, or disorders noted at entrance into service, or where evidence or medical judgment is such as to warrant a finding that an injury or disease existed prior thereto.  38 U.S.C.A. 
§ 1111.  Clear and unmistakable evidence that the disability both existed prior to service and was not aggravated by service will rebut the presumption of soundness. VAOPGCPREC 3-2003 (July 16, 2003).
It is the veteran who bears the burden of establishing aggravation under 38 U.S.C.A. § 1153 (West 2014). See Jensen v. Brown, 19 F.3d 1413, 1417   (Fed.Cir.1994).  In other words, the Veteran must submit, or the record must contain, some evidence demonstrating that the preexisting disability increased in severity during service for the presumption of aggravation to attach.  See Wagner, supra; Verdon v. Brown, 8 Vet. App. 529, 538 (1996).  Once the presumption of aggravation attaches, it may be rebutted only by clear and unmistakable evidence. See Cotant; 38 C.F.R. § 3.306 (b) (2016). 


The Veteran asserts that his current bilateral hearing loss is related to acoustic trauma in service.  The Veteran was an artillery short range gunnery crewman during service.  His exposure to acoustic trauma is conceded. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The Veteran had active duty service from July 1982 to July 1984.  An audiogram at enlistment in March 1982 showed right ear decibel thresholds of 30, 30, 10, 15, and 10 at the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.  The audiogram showed left ear decibel thresholds of 35, 45, 30, 10, and 10 at the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.  A diagnosis of hearing loss was noted. 

A retest audiogram in April 1982 showed right ear decibel thresholds of 20, 20, 5, 5, and 5 at the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.  The April 1982 audiogram showed left ear decibel thresholds of 25, 40, 25, 10, and 5 at frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.  

A hearing conservation audiogram was obtained in February 1984.  The audiogram showed right ear decibel thresholds of 25, 35, 15, 10, and 15 at the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.  The audiogram showed left ear decibel thresholds of 30, 40, 25, 20, 10, and 10 at the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.  The report noted threshold shifts compared to the March 1982 audiogram.  The Veteran had a threshold shift of +10 at 3000 Hertz in the left ear and threshold shifts of +5 at frequencies of 1000 Hertz and 4000 Hertz in the right ear.  The report noted that there were no significant threshold shifts in excess of 20 decibels.  

An audiogram completed upon separation from service in May 1984 showed the same audiometric thresholds as the February 1984 audiogram; however, the frequencies were listed in the spaces designated for the opposite ear.  Because the frequencies are identical to those obtained in February 1984, the Board concludes that left and right ear audiometric results were transposed on the examination report. 

In January 2010 the Veteran reported exposure to noise from artillery, weapons, aircraft, and diesel engines.  He denied occupational and recreational noise exposure.  The examiner diagnosed severe sensorineural hearing loss rising to normal hearing for the right ear and moderately severe to severe rising to moderate to moderately severe sensorineural hearing loss for the left ear.  The examiner opined that bilateral hearing loss is not caused by, or a result of, in service-noise exposure while serving as an air defense artillery short range gunnery crewman during service.  The examiner explained that a pre-enlistment hearing evaluation indicated that hearing loss pre-existed military noise exposure.  The examiner opined that a hearing loss at discharge indicated that hearing loss did not significantly change throughout military service.  The examiner further opined that a rising configuration of hearing loss is not consistent with hearing loss related to noise exposure.  The examiner concluded that the Veteran's bilateral hearing loss is not caused by or a result of his in-service noise exposure. 

In March 2011, a private audiologist opined that the Veteran's current sensorineural hearing loss is at least as likely as not related to military service.  The audiologist opined that, while the configuration is not consistent with noise-induced hearing loss it can still contribute to hearing loss.  

Addendum opinions were obtained in April 2016 and November 2016.  A VA audiologist reviewed the claims folder and provided a negative nexus opinion.  The April 2016 opinion noted that the February 1984 hearing conservation audiogram showed a "1" in the results box, indicating no shift.  The Board notes that the February 1984 hearing conservation audiogram indicated that the notation of "1" denoted "no significant threshold shift of 20 decibels or greater."  Although the Veteran did not have a threshold shift in excess of 20 decibels at any tested frequency, the February 1984 audiogram did note threshold shifts in both ears.

A November 2016 opinion from the same audiologist indicated that there was no change in hearing between the 1982 and 1984 audiogram.  The examiner reiterated the opinion that the hearing conservation data showed no shift in either ear.  The examiner noted that the Veteran did not seek treatment for hearing loss until 27 years after service.  The examiner opined that there is no evidence that permanent hair cell damage occurred during service.  The examiner noted that there was insufficient evidence to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure.  The examiner noted that an Institute of Medicine panel concluded that, based on the current understanding of auditory physiology, a prolonged delay in the onset of noise-induced hearing loss was unlikely. 

Based on the above, the Board finds there was an increase in hearing loss disability, however slight, during service.  Given the evidence of threshold shifts in both ears in service, a "presumption of aggravation" of the preexisting disability has been established.  This presumption is rebuttable; however, the Board does not find that adequate evidence has been received to rebut the presumption.  The VA examinations did not discuss the significance of the changes in audiometric thresholds shown in service and are therefore not sufficient to rebut the presumption of aggravation of the Veteran's hearing loss.  In other words, given the positive nexus opinion, there is a lack of clear and unmistakable evidence that the increase was due to the natural progression of the disease.  Therefore, the Board finds that the presumption of aggravation has not been rebutted.  Accordingly, service connection for hearing loss is warranted on the basis of aggravation.
ORDER

Service connection for hearing loss is granted. 



____________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


